 

Exhibit 10.2

 

SHARE DISPOSITION AGREEMENT

SHARE DISPOSITION AGREEMENT (the “Agreement”), dated as of June 2, 2006, by and
between Marvel Entertainment, Inc., a Delaware corporation (the “Company”), and
Isaac Perlmutter (the “Stockholder”).

RECITALS

WHEREAS, the Stockholder owns beneficially shares of the Company’s common stock,
par value $0.01 per share (“Common Stock”) and options to purchase shares of
Common Stock;

WHEREAS, on June 2, 2006, the Board of Directors of the Company (the “Board of
Directors”) authorized a stock repurchase program pursuant to which the Company
may purchase up to $100 million of the Common Stock in the open market or
through privately negotiated transactions (the “June 2006 Program”);

WHEREAS, the Board of Directors has provided that the June 2006 Program shall
remain in effect until the earlier of: (i) its cancellation by the Board of
Directors; or (ii) the Company completing the purchase of $100 million of the
Common Stock under the June 2006 Program; or (iii) May 31, 2007 (the “Stock
Repurchase Period”); and

WHEREAS, the Company and the Stockholder are entering into this Agreement to
provide for certain rights and obligations in connection with the shares and
options owned by the Stockholder, upon the terms and subject to the conditions
hereinafter set forth;

NOW, THEREFORE, in consideration of the mutual premises and covenants contained
herein, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

ARTICLE I.

Section 1.01      RESTRAINT ON ALIENATION. The Stockholder agrees that, during
the period beginning from the date hereof and continuing to the earlier of (a)
the end of the Stock Repurchase Period, or (b) the date the Stockholder is
neither an employee nor a director of the Company, or (c) a “Change of Control”,
the Stockholder will not offer, sell, contract to sell, grant any option to
purchase, make any short sale or otherwise dispose of any shares of Common
Stock, or any options or warrants to purchase any shares of Common Stock, or any
securities convertible into, exchangeable for or that represent the right to
receive shares of Common Stock, whether now owned or hereinafter acquired, owned
directly by the Stockholder (including holding as a custodian) or with respect
to which the Stockholder has beneficial ownership within the rules and
regulations of the SEC (collectively, the “Stockholder’s Stock”). For the
avoidance of doubt, the restriction contained in the previous sentence shall not
restrict, in any way, the Stockholder’s ability to exercise any options or
warrants held by or granted to the Stockholder during the Stock Repurchase
Period provided that the Stockholder retains beneficial ownership of the Common
Stock or restricted Common Stock underlying such options or warrants during the
Stock Repurchase Period. For purpose of this Agreement, a Change of

 



 


--------------------------------------------------------------------------------

 

Control shall mean a transaction whereby (i) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities
entitled to vote in the election of directors of the Company, (ii) the Company
is a party to any merger, consolidation or similar transaction as a result of
which the stockholders of the Company immediately prior to such transaction
beneficially own securities of the surviving entity representing less than fifty
percent (50%) of the combined voting power of the surviving entity’s outstanding
securities entitled to vote in the election of directors of the surviving entity
or (iii) all or substantially all of the assets of the Company are acquired by a
third party.

Section 1.02      RESTRICTIONS ON HEDGING OR OTHER TRANSACTIONS. The foregoing
restriction is expressly agreed to preclude the Stockholder from engaging in any
hedging or other transaction which is designed to or which reasonably could be
expected to lead to or result in a sale or disposition of the Stockholder’s
Stock even if such Shares would be disposed of by someone other than the
Stockholder. Such prohibited hedging or other transactions would include without
limitation any short sale or any sale or grant of any right (including without
limitation any put or call option) with respect to any of the Stockholder’s
Stock or with respect to any security that includes, relates to, or derives any
significant part of its value from such Stockholder’s Stock.

Section 1.03      ALLOWABLE TRANSFERS. Notwithstanding the foregoing, the
Stockholder may transfer the Stockholder’s Stock (i) as a bona fide gift or
gifts, provided that the donee or donees thereof receiving in excess of 1,000
shares of the Stockholder’s Stock agree to be bound in writing by the
restrictions set forth herein, (ii) to any trust, limited partnership or similar
vehicle for the direct or indirect benefit of the Stockholder or the immediate
family of the Stockholder or to any corporation which is wholly-owned by such a
trust, limited partnership or similar vehicle, provided that the trustee of the
trust, the general partner of the limited partnership or the person holding the
similar position in another vehicle agrees to be bound in writing by the
restrictions set forth herein, and provided further that any such transfer shall
not involve a disposition for value, or (iii) among any entities described in
clause (ii) provided that any such transfer shall not involve a disposition for
value. For purposes of this Agreement, any transfer by the Stockholder of the
Stockholder’s Stock pursuant to clause (ii) above in consideration for an
ownership interest in such limited partnership, trust or similar vehicle shall
be deemed to not involve a disposition for value. In addition, for purposes of
this Agreement, “immediate family” shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin.

ARTICLE II.

Section 2.01      DISPOSITION OF COMMON STOCK. Nothing contained herein shall in
any way supersede, replace, diminish, or nullify any other restrictions or
obligations promulgated by the Securities Act of 1933, as amended, or otherwise
binding on the Stockholder with respect to disposition of the Stockholder’s
Stock.

 

 

2

 


--------------------------------------------------------------------------------

 

Section 2.02      ENTIRE AGREEMENT. This Agreement represents the entire
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersedes any and all prior oral and written agreements,
arrangements and understandings among the parties hereto with respect to such
subject matter, and can be amended, supplemented or changed, and any provision
hereof can be waived, only by a written instrument making specific reference to
this Agreement signed by the party against whom enforcement of any such
amendment, supplement, modification or waiver is sought.

Section 2.03      SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon
the parties hereto and their respective successors and assigns, including any
person to whom the Stockholder may assign Stockholder’s rights and obligations
and shall inure to the benefit of the parties hereto and, their respective
successors and assigns.

Section 2.04      PARAGRAPH HEADINGS. The paragraph headings contained in this
Agreement are for general reference purposes only and shall not affect in any
manner the meaning or interpretation of the terms or other provisions of this
Agreement.

Section 2.05      APPLICABLE LAW. This Agreement shall be governed by, construed
and enforced in accordance with the laws of the State of New York without regard
to the conflicts of law principles of such state.

Section 2.06      SEVERABILITY. If at any time subsequent to the date hereof,
any provision of this Agreement shall be held by any court of competent
jurisdiction to be illegal, void or unenforceable, such provision shall be of no
force and effect, but the illegality or unenforceability of such provision shall
have no effect upon and shall not impair the enforceability of any other
provision of this Agreement.

Section 2.07      NO WAIVER. The failure of any party at any time or times to
require performance of any provision hereof shall not affect the right at a
later time to enforce the same. No waiver by any party of any condition, and no
breach of any provision, term, covenant, representation or warranty contained in
this Agreement, whether by conduct or otherwise, in any one or more instances,
shall be deemed to be construed as a further or continuing waiver of any such
condition or of the breach of any other provision, term, covenant,
representation or warranty of this Agreement.

Section 2.08      COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same original instrument.

 

 

3

 


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, as of the day and year first above written.

COMPANY:

MARVEL ENTERTAINMENT, INC.

 

By: /s/ John Turitzin                                        

 

Name:

John Turitzin

 

 

Title:

Executive Vice President

 

STOCKHOLDER:

 

/s/ Isaac Perlmutter                                          

 

Isaac Perlmutter

 

 

 

4

 

 

 